DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 7 is objected to because:
Claim 7, line 2, “the connection” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nereau, US 9779903.
Regarding claim 1, Nereau discloses (fig. 1) a DC circuit breaker (1) [col.1, lines 7-10] comprising:
a first terminal unit (labeled in fig. 1, below) connected to a power source (10); and
a second terminal unit (labeled in fig. 1, below) connected to the first terminal unit (labeled in fig. 1, below) and connected to a load (11),

	
    PNG
    media_image1.png
    305
    441
    media_image1.png
    Greyscale

Regarding claim 2, Nereau further discloses where the first terminal unit (labeled in fig. 1, above) further comprises a first connection portion (L1) configured to connect the first terminals (labeled in fig. 1, above) in parallel.
Regarding claim 3, Nereau further discloses where the second terminal unit (labeled in fig. 1, above) comprises at least a pair of second terminals (labeled in fig. 1, above) respectively corresponding to the first terminals (labeled in fig. 1, above) and connected to each other in parallel so as to be connected to the load (11).
Regarding claim 4, Nereau further discloses where the second terminal unit (labeled in fig. 1, above) further comprises a second connection portion (L1) configured to connect the second terminals(labeled in fig. 1, above)  in parallel.
Regarding claim 5, Nereau further discloses where the first terminals (labeled in fig. 1, above) comprise:

a pair of first negative terminals (labeled in fig. 1, above) configured to be connected to a negative electrode (PN) of the power source (10).
Regarding claim 7, Nereau further discloses comprising an opening and closing portion (9) configured to control the connection between the first terminal unit (labeled in fig. 1, above) and the second terminal unit (labeled in fig. 1, above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nereau in view of An, US 8772665.
Regarding claim 8, Nereau fails to explicitly disclose an arc-extinguishing portion configured to extinguish an arc generated by an operation of the opening and closing portion.
An discloses (figs. 5-7) a circuit breaker (10) comprising an arc-extinguishing portion configured to extinguish an arc generated by an operation of the opening and closing portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit breaker of Nereau, with the inclusion of the arc-extinguishing portion of An, thereby providing a device that is capable of uniformly distributing arc, generated upon breaking a fault current, into grids so as to improve arc extinguishing efficiency.

the grid portion (20) configured to increase a pressure of the arc induced by the induction portion (24); and
an exhaust portion (30) configured to discharge the arc having the increased pressure through the grid portion (20).
Regarding claim 10, An further discloses a supporting portion (40) positioned between a fixed portion (72) and a movable portion (62) to support the exhaust portion (30) and the grid portion (20).
Regarding claim 11, An further discloses where the supporting portion (40) comprises supporting plates (40) disposed to be spaced apart from each other having the fixed portion (72) and the movable portion (62) there between; and a supporting frame (joining 30 to 40) coupled to the supporting plates (40) to maintain a gap between the supporting plates (40).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, the prior art fails to teach or show, alone or in combination, the claimed DC circuit breaker where a pair of second positive terminals respectively corresponding to the first positive terminals; and a pair of second negative terminals respectively corresponding to the first negative terminals.
Conclusion
Kosyanchuk et al, Pellegrini et al, Grelier et al, Ericson, Beatty et al, Meiners et al and Lyu et al are examples of circuit breakers comprising various configuration of terminal units, similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833